Citation Nr: 0634226	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. N.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The decedent had recognized service as a Philippine Scout 
from May 1946 to April 1949.  The appellant seeks benefits as 
a surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines, which denied the claim for 
dependency and indemnity compensation based on service 
connection for cause of death.  

The appellant presented testimony at a personal hearing in 
June 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.


FINDINGS OF FACT

1.  The decedent died in March 1973.  According to the 
autopsy report as shown on the death certificate issued at 
that time, the cause of the decedent's death was 
cardiomegaly; pulmonary atelectasis and pulmonary edema; 
finely granular contracted kidney, bilateral; and pleural 
adhesion, strong and fibrous extensive.   

2.  At the time of his death, the decedent had no service-
connected disabilities.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 
1310, 5100-5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004; and a 
rating decision in March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328, (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in May 2004.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Pertinent legal criteria for service connection for cause 
of death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a). 

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

III. Factual background and analysis

The appellant contends that her husband's death was related 
to service.  The veteran died in March 1973.  According to 
the autopsy report as shown on the death certificate issued 
at that time, the cause of the decedent's death was 
cardiomegaly; pulmonary atelectasis and pulmonary edema; 
finely granular contracted kidney; and pleural adhesion 
strong and fibrous extensive.  At the time of the decedent's 
death, service connection was not in effect for any 
disability.

Service medical records are negative for complaints, 
findings, or a diagnoses of the conditions causing the 
decedent's death.  A report of examination in May 1946 
provided normal findings.  At a separation examination in 
April 1949 no significant abnormality was noted.  Although 
the appellant notes that the decedent had a medical 
consultation on June 10, 1947, the request and opinion 
concern an unrelated disorder.  The decedent's report of 
separation (WD AGO Form 53) in April 1949 indicates that he 
incurred no wounds in action. 

Post-service, the first medical evidence of record is a 
report of admission to a VA hospital in October 1971 for 
hypertensive cardiovascular disease; nephritis, chronic with 
edema.  The discharge summary notes admission was because of 
history of chest pain of six years duration.  He was managed 
based on the admission diagnoses.  A summary for his final 
hospitalization in March 1973 noted this was his second 
admission.  He had been admitted for easy fatigability and 
productive cough which had started six months earlier.  The 
October 1971 admission was more than 22 years after the 
decedent's separation from service.  Even with consideration 
of the decedent's report of chest pain of six years duration, 
the onset would have been approximately 16 years after 
separation from service which is many years beyond the 
applicable presumptive period.    

In view of the lengthy period after separation from service 
without evidence of treatment or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The appellant testified in June 2005 that the decedent had 
not incurred any diseases or injuries in service.  She could 
not remember when the decedent had started to complain of 
chest pains.  She testified that no doctors had related the 
decedent's heart condition to service.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from hypertensive 
cardiovascular disease, nephritis, or a pulmonary disorder 
during service or in an applicable presumptive period.  In 
addition, no competent medical evidence has been submitted to 
demonstrate that the decedent was diagnosed with or treated 
for these illnesses prior to October 1971.

Moreover, the Board notes that the decedent had no service-
connected disabilities during his lifetime.  Furthermore, 
there is no indication that the decedent's causes of death as 
shown on the death certificate were related to service.  In 
short, no medical opinion or other professional evidence 
relating the decedent's death to service or any incident of 
service has been presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, the appellant has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the casual relationship between 
the decedent's death and his military service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  As the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
decedent's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


